Johnson, J.,
dissenting: I disagree with the majority’s apparent belief that the disapproval of State v. Montgomery, 26 Kan. App. 2d 346, 349-50, 988 P.2d 258 (1999), in State v. Edwards, 299 Kan. 1008, 327 P.3d 469 (2014), automatically validates Suady s conviction for aggravated robbery of the victim’s vehicle.
I do not quibble with Edwards’ holding that Montgomery should not have grafted theft’s specific intent onto the crime of robbery. Obviously, the plain language of the robbery definition in K.S.A. 21-3426—“the taking of property from the person or presence of *1006another by force or by threat of bodily harm to any person”—does not suggest that it is a specific intent crime. Moreover, as Justice Beier explained in her dissent in State v. Pennington, 281 Kan. 426, 443, 132 P.3d 902 (2006) (Beier, J., dissenting):
“Because the definitional statutes for aggravated robbery and robbery are silent on the mens rea element, the crime of aggravated robbery requires proof only of general intent, as it is described in K.S.A. 21-3201(a) and (b):
‘(a) Except as otherwise provided, a criminal intent is an essential element of eveiy crime defined by this code. Criminal intent may be established by proof that the conduct of the accused person was intentional or reckless. Proof of intentional conduct shall be required to establish criminal intent, unless the statute defining the crime expressly provides that the prohibited act is criminal if done in a reckless manner.
‘(b) Intentional conduct is conduct that is purposeful and willful and not accidental. As used in this code, the terms “knowing,” “willful,” “purposeful,” and “on purpose” are included within the term “intentional.” ’ ”
Because the applicable definitional statutes do not proscribe unintentional or reckless robbeiy, intentional conduct is required to meet the essential mens rea element of aggravated robbery. The majority in Pennington described the requisite mens rea as follows: “Aggravated robbery requires an intent to take property.” 281 Kan. at 434.
Here, tire evidence clearly indicated that Suady had the intent to take money from the victim and that criminal intent resulted in a conviction for attempted aggravated robbery. But there is no evidence to support the notion that Suady had the intent to take the victim’s vehicle. To the contrary, the victim exited the moving vehicle, leaving Suady in the backseat, unable to control the vehicle. I would not say that the backseat passenger in a driverless, runaway vehicle either possessed the criminal intent to “take” the vehicle from the person who bailed out of the driver s seat or effected a taking of that vehicle. Then, after the vehicle stopped on its own, allowing Suady to take control of the vehicle, he accomplished that task by simply moving from the backseat to the driver’s seat, i.e., no force or threat of bodily harm was used to “take” the vehicle. Moreover, after Suady took control of the vehicle, he drove it back to its owner, contradicting any inference that he had the criminal intent to take the vehicle.
*1007In sum, I would affirm the Court of Appeals’ reversal of the aggravated robbery conviction as being the correct decision because the facts simply do not support the charged crime, regardless of Edwards’ dictum disapproving of Montgomery.
Luckert, J. and McQuin, J., join in the foregoing dissent.